DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
     A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/16/2021 has been entered.

Response to Amendment
     The amendments to Claims 1-16 in the submission filed 3/16/2021 are acknowledged and accepted.  In view of these amendments, the objections to the claims in Section 9 of the Office Action dated 12/16/2020 are respectfully withdrawn.
     The addition of Claims 17-20 in the submission filed 3/16/2021 is acknowledged and accepted.
     The amendments to the abstract of the disclosure in the submission filed 3/16/2021 are acknowledged and accepted.  In view of these amendments, the objections to the 

Allowable Subject Matter
     Claims 1-20 are allowed.
     The following is an examiner’s statement of reasons for allowance: 
     Claim 1 is allowable over the cited art of record for at least the reason that the cited art of record fails to teach or reasonably suggest a device for shielding a sub-wavelength-scale object from an electromagnetic wave as generally set forth in Claim 1, the device including, in combination with the features recited in Claim 1, wherein said one sub-wavelength-scale object is located within said device in a quiet zone extending above said surface, in a vicinity of said step, in a same direction as the direction of incidence of said incident electromagnetic wave.  Claims 2-15 are dependent on Claim 1, and hence are allowable for at least the same reasons Claim 1 is allowable.
     Claim 16 is allowable over the cited art of record for at least the reason that the cited art of record fails to teach or reasonably suggest a method for manufacturing a device for shielding a sub-wavelength-scale object from an electromagnetic wave as generally set forth in Claim 16, the method including, in combination with the features recited in Claim 16, locating a sub-wavelength-scale object in a quiet zone extending above said surface, in a vicinity of said step, in a direction of incidence of an electromagnetic wave.  Claims 17-20 are dependent on Claim 16, and hence are allowable for at least the same reasons Claim 16 is allowable.


Conclusion
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNEL C LAVARIAS whose telephone number is (571)272-2315.  The examiner can normally be reached on M-F 10:30 AM-7 PM.
     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a 


ARNEL C. LAVARIAS
Primary Examiner
Group Art Unit 2872
3/22/2021



/ARNEL C LAVARIAS/Primary Examiner, Art Unit 2872